DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 2, 4-11 and 13-20 are pending.
Claims 1, 8, 14, and 16 were amended.
Claims 3 and 12 were cancelled.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher, and further in view of Kim (KR 20170001505 A), herein referred to as Kim.
Regarding claim 8, Gruenbacher discloses a cartridge structure (delivery engine 100) comprising a permeable outer shell (body 104) encompassing an absorbent inner shell (rupturable substrate 120), the permeable outer shell and the absorbent inner shell configured to diffuse a scented 
Regarding claim 10, Gruenbacher (in view of Kim) does not explicitly teach the outer shell is configured as less permeable than the inner shell with respect to the scented fluid. However, since Gruenbacher teaches the rupturable substrate 120 can be made from a variety of different materials (see para. [0040]) different from the membrane 140 of the delivery engine 100, It In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Gruenbacher (in view of Kim) teaches the puck structure is formed from a flexible material (see Gruenbacher, housing 200 can be made from plastics or composite materials wherein Kim teaches silicone as a material) to allow compression of the puck structure, such that when the cartridge structure is housed within the puck structure, compression of the puck structure compresses the cartridge structure to release the scented fluid from the interior portion of the inner shell to the cover of the puck structure (see Gruenbacher, FIG. 7; notch 270 is provided to rupture rupturable substrate when the housing 200 is compressed).
Regarding claim 13, Gruenbacher (in view of Kim) does not explicitly disclose the cartridge structure has a length between approximately 38mm and approximately 50mm, a width between  approximately 9mm and approximately 15mm, and a thickness between approximately 9mm and approximately 12mm. However, it has been previously held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gruenbacher to have a housing 200 and delivery engine meet the claimed dimensions in order to fit into a pocket.

s 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher, in view of Kim, and further in view of Lois (US 20210138184 A1), herein referred to as Lois.
Regarding claim 9, Gruenbacher (in view of Kim) does not explicitly disclose a case encompassing a plurality of fill, the plurality of fill in communication with an interior portion of the case; and a pocket, wherein an interior surface of the pocket continuing an exterior portion of the case and an exterior surface of the pocket continuing the interior portion of the case, wherein the interior surface of the pocket configured to accept the puck structure, the exterior surface of the pocket in communication with the plurality of fill. Lois, however, discloses a U sleep weighted pillow comprising a pillow 200 with an interior 209 that can be provided with stuffing 500 and further comprising a plurality of pockets 300 for fitting essential oil packets 306 for the purpose of providing a person with aroma therapy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gruenbacher with the pillow as taught by Lois in order to provide a comfortable apparatus to place the apparatus for delivering a volatile material within. 
Allowable Subject Matter
Claims 1, 2, and 4-7 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1, Lois modified by Gruenbacher and Little, teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the puck structure is formed from silicone”. With regards to claim 14, Lois modified by Haworth teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the puck structure is formed from silicone”. Kim is relied upon to teach a silicone as a material for a cushion ball, however, application of the teaches of Kim results in impermissible hindsight in light of the inventions of Lois modified by Gruenbacher and .
Response to Arguments
Applicant’s arguments, filed 2/21/2022, with respect to the rejections of claims 8 and 11 under 35 U.S.C. §102 and 1, 2, 4-7, 9, 10, and 12-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections for claims 8-13 under 35 U.S.C. §103 are made in view of Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows and scent dispensers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Lois, Gruenbacher, Little, Haworth, and Kim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673 

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
3/24/2022